DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office action is responsive to the following communication:  Amendment filed on 11 April 2022.
Claim(s) 1-25 and 28-30 is/are pending and present for examination.  Claim(s) 1, 28, and 30 is/are in independent form.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Claims 1, 28, and 30 have been amended.
No claims have been newly added.
Claims 26 and 27 have been cancelled.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11 April 2022 is being considered by the examiner.

Examiner’s Note
Examiner cites particular columns and/or paragraphs and line numbers in the references as applied to claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may be applied as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirely as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 2, 4-6, 12, 14, 15, 19-21, 23-25, and 28-30 is/are rejected under 35 U.S.C. 103(a) as being unpatentable over Curino et al, USPGPUB No. 2016/0306849, filed on 15 April 2015, and published on 20 October 2016, in view of Hess et al, USPGPUB No. 2011/0213778, filed on 25 February 2011, and published on 1 September 2011, and in further view of Fokoue-Nkoutche et al (hereinafter referred to as Fokoue), U.S. Patent No. 10,025,795, filed on 24 March 2015, and issued on 17 July 2018.
As per independent claims 1, 28, and 30, Curino, in combination with Hess and Fokoue, discloses:
A method, comprising:
receiving, at a first data intake and query system, a query identifying a set of data to be processed and a manner of processing the set of data {See Curino, [0030], wherein this reads over “The analytics systems 124-126 can be configured to query and manage data respectively included therein (e.g., the analytics system 124 can be configured to query and manage the data extracted from the end-user facing data management system 120 into the analytics system 124, etc.)”};
determining that the set of data includes at least a subset of data associated with a second data intake and query system {See Curino, [0031], wherein this reads over “The storage 110 of the computing system 106 also includes a query planner component 132 configured to generate query execution plans for the analytical queries.  A query execution plan for a given query includes tasks.  A task can be a subquery that operates on a set of inputs.  Further, a set of inputs for a task can include data partition(s) and/or output(s) from other task(s).”};
defining, by the first data intake and query system, a query processing scheme for obtaining and processing the set of data {See Curino, [0062], wherein this reads over “A query execution plan that includes five tasks (q.sub.1, q.sub.2, q.sub.3, q.sub.4, and q.sub.5) can be generated for the analytical query Q.”}, wherein defining the query processing scheme 
comprises: 
determining a subquery for the second data intake and query system, the subquery identifying the at least a subset of data and a manner of processing the at least a subset of data {See Curino, [0062], wherein this reads over “A task can be a subquery operating on some set of inputs.  Further, edges shown in FIG. 2 can depict data dependencies.  Tasks can be read as input base data partitions (e.g., task q.sub.1) and/or outputs from other tasks (e.g., task q.sub.5).”}, and
generating instructions for one or more worker nodes to receive and process results of the subquery to form processed results and to provide the processed results to the first data intake and query system {See Curino, [0093], wherein this reads over “The cache components 502-506 can each be substantially similar.  The cache components 502-506 can enable subquery deltas (e.g., a difference between intermediate query results for a subquery executed during differing time periods) to be transferred between the data centers 102-104 and/or the computing system 106.  Storage and computation within the data centers 102-104 and/or the computing system 106 can be utilized by the cache component 502-506 to store, retrieve, and compute intermediate query results.”};  and 
executing the query based on the query processing scheme {See Curino, [0032], wherein this reads over “Moreover, the query control component 128 can be configured to generate a result 134 responsive to the analytical query 130 based on the one or more intermediate query results received from the one or more data centers 102-104.”}, wherein the executing the query comprises:
communicating the subquery to the second data intake and query system using at least one worker node of the one or more worker nodes, wherein the second data intake and query system processes and executes the subquery, and the one or more worker nodes execute the instructions to receive the results of the subquery from the second data intake and query system over a network and process the results of the subquery to form the processed results, and receiving the processed results from the one or more worker nodes {See Hess, [0027], wherein this reads over “The database manager 402 establishes a connection with those database servers at 408. At 410, the database manager 402 transmits portions of the received query 404 to the database servers as sub-queries 412. The database servers execute their received sub-queries 412 and access data sources to generate sub-query responses 414. The database manager combines the received sub-queries 414 at 416 into a query response 418 according to the received query 404. The query response 418 is outputted from the database manager 402”; and for the features of “a  second data intake and query system” and “a network,” see Fokoue, column 4, lines 38-49, wherein this reads over “In this step, it is determined which sub-queries q can be answered through certain data sources s in the set S of data sources. In other words, it is determined from which data source (e.g., node) can the requested information in each sub-query be obtained. Some data sources may provide certain information while others provide different information, or different data sources may ultimately provide the same information, but in formats or through different iterations. At block 340, the results of the evaluation of each sub-query q in set SubQ with respect to each source s in S from step 330 are summarized and communicated across all of the data sources in S.”; and column 9, lines 56-62, wherein this reads over “Computer system/server 512 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network. In a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices”; and column 10, lines 55-59, wherein this reads over “Still yet, computer system/server 512 can communicate with one or more networks such as a local area network (LAN), a general wide area network (WAN), and/or a public network (e.g., the Internet) via network adapter 520”}. 
	Curino is directed to the invention of geo-scale analytics with bandwidth and regulatory constraints.  The prior art of Curino fails to expressly disclose a system “the one or more worker nodes execute the instructions to receive the results of the subquery… and process the results of the subquery to form the processed results, and receiving the processed results from the one or more worker nodes.”
	Hess is directed to the invention of using a catalog part of a SQL identifier to expose and access heterogenous data.  Specifically, Hess discloses a system for responding to a query seeking data from heterogeneous data stores.  Hess provides that sub-queries 312 are provided to database servers 314, which access data identified by a received sub-query from the data stores 308 to generate sub-query responses 316 wherein the sub-query responses are received by the database manager 306 and combined to generate a query response 318 according to the received query 304. Furthermore, Hess discloses that “the database manager 402 transmits portions of the received query 404 to the database servers as sub-queries 412” wherein “the database servers execute their received sub-queries 412 and access data sources to generate sub-query responses 414” and “the database manager combines the received sub-queries 414 at 416 into a query response 418 according to the received query 404” to be outputted from the database manager 402.”  See Hess, [0027].  That is, Hess discloses that sub-queries may be transmitted to a set of database servers (i.e. second data intake and query system) such that the results of the sub-queries may be thereafter combined and outputted by the database manager (i.e. worker node).  Wherein Hess discloses the processing of subqueries in the aforementioned manner, it would have been obvious to one of ordinary skill in the art to improve the prior art of Curino with that of Hess for the predictable result of a system wherein the subqueries of Curino may be processed to form results as provided by the invention of Hess.
	The prior art combination of Curino and Hess fails to disclose the claimed feature of a “second data intake and query system” and receiving results from said data intake and query system “over a network.” 
Fokoue is directed to a system for query evaluations over distributed linked data stores.  Specifically, Fokoue discloses decomposing a query into a set of sub-queries, evaluating each sub-query with respect to each data source in the set of distributed data sources, and return the results of the sub-queries. Additionally, Fokoue discloses that “it is determined which sub-queries q can be answered through certain data sources s in the set S of data sources” such that “it is determined from which data source (e.g., node) can the requested information in each sub-query be obtained.”  See Fokoue, column 4, lines 38-49. Moreover, Fokoue discloses that “[c]omputer system/server 512 may be practiced in distributed cloud computing environments where tasks are performed by remote processing devices that are linked through a communications network” and that “[i]n a distributed cloud computing environment, program modules may be located in both local and remote computer system storage media including memory storage devices.”  See Fokoue, column 9, lines 56-62.  Additionally, Fokoue discloses that communications may be done via a local area network, the internet, or a wide area network.  See Fokoue, column 10, lines 55-59.  That is, Fokoue discloses a system for processing queries and sub-queries in a distributed environment comprising a plurality of local and remote systems.  Accordingly, wherein Fokoue discloses a plurality of disparate and distributed systems which may communicate via a network for purposes of processing sub-queries, it would have been obvious to one of ordinary skill in the art to improve the prior art combination of Curino and Hess with that of Fokoue for the predictable result of a system wherein database manager (i.e. a worker node) and database servers (i.e. a second data intake and query system) of Hess may be implemented separately on distinct system and able to communicate via a network as disclosed by Fokoue.  
As per dependent claims 2 and 29, Curino, in combination with Hess and Fokoue, discloses:
The method of claim 1, wherein the at least a subset of data is a second subset of data, and the processed results are second processed results, the method further comprising: 
determining that the set of data includes a first subset of data associated with the first data intake and query system, wherein the defining the query processing scheme, further comprises: 
generating a subquery for the first data intake and query system, the subquery for the first data intake and query system identifying the first subset of data and a manner of processing the first subset of data {See Curino, [0062], wherein this reads over “A task can be a subquery operating on some set of inputs.  Further, edges shown in FIG. 2 can depict data dependencies.  Tasks can be read as input base data partitions (e.g., task q.sub.1) and/or outputs from other tasks (e.g., task q.sub.5).”}, and
generating instructions for one or more worker nodes to receive and process results of the subquery for the first data intake and query system to form first processed results and to provide the first processed results to the first data intake and query system  {See Curino, [0093], wherein this reads over “The cache components 502-506 can each be substantially similar.  The cache components 502-506 can enable subquery deltas (e.g., a difference between intermediate query results for a subquery executed during differing time periods) to be transferred between the data centers 102-104 and/or the computing system 106.  Storage and computation within the data centers 102-104 and/or the computing system 106 can be utilized by the cache component 502-506 to store, retrieve, and compute intermediate query results.”}. 
As per dependent claim 4, Curino, in combination with Hess and Fokoue, discloses:
The method of claim 1, wherein the at least a subset of data is a second subset of data, and the processed results are second processed results, the method further comprising: 
determining that the set of data includes a first subset of data associated with the first data intake and query system, wherein the defining the query processing scheme {See Curino, [0031], wherein this reads over “The storage 110 of the computing system 106 also includes a query planner component 132 configured to generate query execution plans for the analytical queries.  A query execution plan for a given query includes tasks.  A task can be a subquery that operates on a set of inputs.  Further, a set of inputs for a task can include data partition(s) and/or output(s) from other task(s).”}, further comprises: 
generating a subquery for the first data intake and query system, the subquery for the first data intake and query system identifying the first subset of data and a manner of processing the first subset of data {See Curino, [0030], wherein this reads over “The analytics systems 124-126 can be configured to query and manage data respectively included therein (e.g., the analytics system 124 can be configured to query and manage the data extracted from the end-user facing data management system 120 into the analytics system 124, etc.)”}, and 
generating instructions for one or more worker nodes to receive and process results of the subquery for the first data intake and query system to generate first processed results, to combine and process the first processed results and the second processed results to form combined processed results and to provide the combined processed results to the first data intake and query system {See Curino, [0032], wherein this reads over “The query control component 128 can further receive one or more of the intermediate query results from one or more of the data centers 102-104. Moreover, the query control component 128 can be configured to generate a result 134 responsive to the analytical query 130 based on the one or more intermediate query results received from the one or more data centers 102-104. Thus, the query control component 128 can collate the result 134”}. 
As per dependent claim 5, Curino, in combination with Hess and Fokoue, discloses:
The method of claim 1, wherein the at least a subset of data is a first subset of data, and the processed results are first processed results, the method further comprising:
determining that the set of data includes a second subset of data associated with a third data intake and query system, wherein the defining the query processing scheme {See Curino, [0031], wherein this reads over “The storage 110 of the computing system 106 also includes a query planner component 132 configured to generate query execution plans for the analytical queries.  A query execution plan for a given query includes tasks.  A task can be a subquery that operates on a set of inputs.  Further, a set of inputs for a task can include data partition(s) and/or output(s) from other task(s).”}, further comprises: 
generating a subquery for the third data intake and query system, the subquery for the third data intake and query system identifying the second subset of data and a manner of processing the second subset of data {See Curino, [0062], wherein this reads over “A task can be a subquery operating on some set of inputs.  Further, edges shown in FIG. 2 can depict data dependencies.  Tasks can be read as input base data partitions (e.g., task q.sub.1) and/or outputs from other tasks (e.g., task q.sub.5).”}; and
generating instructions for one or more worker nodes to receive and process results of the subquery for the third data intake and query system to form second processed results and to provide the second processed results to the first data intake and query system  {See Curino, [0093], wherein this reads over “The cache components 502-506 can each be substantially similar.  The cache components 502-506 can enable subquery deltas (e.g., a difference between intermediate query results for a subquery executed during differing time periods) to be transferred between the data centers 102-104 and/or the computing system 106.  Storage and computation within the data centers 102-104 and/or the computing system 106 can be utilized by the cache component 502-506 to store, retrieve, and compute intermediate query results.”}. 
As per dependent claim 6, Curino, in combination with Hess and Fokoue, discloses:
The method of claim 1, wherein the first data intake and query system and the second data intake and query system each independently execute queries other than the query {See Curino, [0033], wherein this reads over “The data centers 102-104 can each include a proxy component. More particularly, the storage 114 of the data center 102 can include a proxy component 136, . . . , and the storage 118 of the data center 104 can include a proxy component 138. The proxy component 136, . . . , and the proxy component 138 of the data centers 102-104 are collectively referred to herein as the proxy components 136-138. The proxy components 136-138 can be deployed over the analytics systems 124-126. The query control component 128 of the computing system 106 can interact with the proxy components 136-138 of the data centers 102-104”}. 
As per dependent claim 12, Curino, in combination with Hess and Fokoue, discloses:
The method of claim 1, further comprising associating a search identifier with the second data intake and query system, wherein the one or more worker nodes process results of the subquery based on the search identifier {See Hess, [0027], wherein this reads over “The database manager 402 establishes a connection with those database servers at 408. At 410, the database manager 402 transmits portions of the received query 404 to the database servers as sub-queries 412. The database servers execute their received sub-queries 412 and access data sources to generate sub-query responses 414. The database manager combines the received sub-queries 414 at 416 into a query response 418 according to the received query 404. The query response 418 is outputted from the database manager 402”; and [0028], wherein this reads over “The database manager 502 may utilize a logical name/connection metadata map 508 to determine the data sources referenced by the catalog or logical data source identifier.”}.
As per dependent claim 14, Curino, in combination with Hess and Fokoue, discloses:
The method of claim 1, wherein the generating instructions for the one or more worker nodes comprises: 
obtaining a data ingest estimate for the subquery {See Curino, [0037], wherein this reads over “The query planner component 132 can be configured to generate the query execution plan for the analytical query 130 and the workload optimization component 140 can be configured to determine the replication strategies for the data partitions and schedule the tasks of the query execution plan for the analytical query 130 to the data centers 102-104 based on bandwidth costs for data transfers between the data centers 102-104”};  and 
generating instructions for the one or more worker nodes based on the data ingest estimate {See Curino, [0038], wherein this reads over “The workload optimization component 140 can also be configured to determine the replication strategies for the data partitions and schedule the tasks of the query execution plan for the analytical query 130 to the data centers 102-104 based on fault-tolerance constraints for the data partitions and regulatory constraints for the data partitions”}. 
As per dependent claim 15, Curino, in combination with Hess and Fokoue, discloses:
The method of claim 1, wherein the generating instructions for the one or more worker nodes comprises: 
determining a processing capability of the second data intake and query system {See Curino, [0038], wherein this reads over “The workload optimization component 140 can also be configured to determine the replication strategies for the data partitions and schedule the tasks of the query execution plan for the analytical query 130 to the data centers 102-104 based on fault-tolerance constraints for the data partitions and regulatory constraints for the data partitions”};
determining a data ingest estimate for the subquery based on the processing capability {See Curino, [0038], wherein this reads over “The workload optimization component 140 can also be configured to determine the replication strategies for the data partitions and schedule the tasks of the query execution plan for the analytical query 130 to the data centers 102-104 based on fault-tolerance constraints for the data partitions and regulatory constraints for the data partitions”};  and
generating instructions for the one or more worker nodes based on the data ingest estimate {See Curino, [0040], wherein this reads over “Accordingly, the workload optimization component 140 can be configured to determine the replication strategies for the data partitions and schedule the tasks of the query execution plan for the analytical query 130 to the data centers 102-104 based on the data transfer measurements for each of the tasks as acquired by the measurement component 142”}. 
As per dependent claim 19, Curino, in combination with Hess and Fokoue, discloses:
The method of claim 1, wherein generating the instructions for the one or more worker nodes comprises:
determining a quantity of partitions to ingest the results of the subquery {See Curino, [0062], wherein this reads over “A task can be a subquery operating on some set of inputs.  Further, edges shown in FIG. 2 can depict data dependencies.  Tasks can be read as input base data partitions (e.g., task q.sub.1) and/or outputs from other tasks (e.g., task q.sub.5).”};  and generating the instructions for the one or more worker nodes based on the quantity of partitions {See Curino, [0031], wherein this reads over “The storage 110 of the computing system 106 also includes a query planner component 132 configured to generate query execution plans for the analytical queries.  A query execution plan for a given query includes tasks.  A task can be a subquery that operates on a set of inputs.  Further, a set of inputs for a task can include data partition(s) and/or output(s) from other task(s).”}. 
As per dependent claim 20, Curino, in combination with Hess and Fokoue, discloses:
The method of claim 1, wherein the defining the query processing scheme, further comprises: obtaining network access information from at least one worker node of the one or more worker nodes, wherein executing the query comprises communicating the network access information to the second data intake and query system {See Curino, [0110], wherein this reads over “Thus, for instance, several devices may be in communication by way of a network connection and may collectively perform tasks described as being performed by the computing device 1000”}. 
As per dependent claim 21, Curino, in combination with Hess and Fokoue, discloses:
The method of claim 1, wherein the determining the subquery comprises: 
determining a processing capability of the second data intake and query system {See Curino, [0038], wherein this reads over “The workload optimization component 140 can also be configured to determine the replication strategies for the data partitions and schedule the tasks of the query execution plan for the analytical query 130 to the data centers 102-104 based on fault-tolerance constraints for the data partitions and regulatory constraints for the data partitions”};  and
determining the subquery based on the processing capability {See Curino, [0031], wherein this reads over “The storage 110 of the computing system 106 also includes a query planner component 132 configured to generate query execution plans for the analytical queries.  A query execution plan for a given query includes tasks.  A task can be a subquery that operates on a set of inputs.  Further, a set of inputs for a task can include data partition(s) and/or output(s) from other task(s).”}. 
As per dependent claim 23, Curino, in combination with Hess and Fokoue, discloses:
The method of claim 1, wherein the determining the subquery comprises determining the subquery based on search configuration data associated with the second data intake and query system {See Curino, [0037], wherein this reads over “The query planner component 132 can be configured to generate the query execution plan for the analytical query 130 and the workload optimization component 140 can be configured to determine the replication strategies for the data partitions and schedule the tasks of the query execution plan for the analytical query 130 to the data centers 102-104 based on bandwidth costs for data transfers between the data centers 102-104”}.
As per dependent claim 24, Curino, in combination with Hess and Fokoue, discloses:
The method of claim 1, wherein the subquery includes instructions for the second data intake and query system to distribute the results of the subquery to a plurality of worker nodes of the one or more worker nodes {See Curino, [0032], wherein this reads over “Thus, the query control component 128 can be configured to control the data centers 102-104 (e.g., control the analytics systems 124-126) to execute the tasks of the query execution plan for the analytical query 130 and transfer intermediate query results between the data centers 102-104. The query control component 128 can further receive one or more of the intermediate query results from one or more of the data centers 102-104. Moreover, the query control component 128 can be configured to generate a result 134 responsive to the analytical query 130 based on the one or more intermediate query results received from the one or more data centers 102-104. Thus, the query control component 128 can collate the result 134”}. 
As per dependent claim 25, Curino, in combination with Hess and Fokoue, discloses:
The method of claim 1, wherein the subquery includes instructions for the second data intake and query system to communicate the results of the subquery to only one worker node of the one or more worker nodes, and wherein the defining the query processing scheme further comprises generating instructions for the one worker node to distribute the results of the subquery to a plurality of worker nodes of the one or more worker nodes {See Curino, [0032], wherein this reads over “Thus, the query control component 128 can be configured to control the data centers 102-104 (e.g., control the analytics systems 124-126) to execute the tasks of the query execution plan for the analytical query 130 and transfer intermediate query results between the data centers 102-104. The query control component 128 can further receive one or more of the intermediate query results from one or more of the data centers 102-104. Moreover, the query control component 128 can be configured to generate a result 134 responsive to the analytical query 130 based on the one or more intermediate query results received from the one or more data centers 102-104. Thus, the query control component 128 can collate the result 134”}. 
Claims 7 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Curino, in view of Hess and Fokoue, and in further view of Hu et al, USPGPUB No. 2017/0103116, filed on 16 September 2016, and published on 13 April 2017.
As per dependent claim 7, Curino, in combination with Hess, Fokoue, and Hu, discloses:
The method of claim 1, wherein the first data intake and query system and the second data intake and query system each independently receive queries other than the query  {See Hu, [0188], wherein this reads over “Each node in a multi-node database system hosts a database server. A server, such as a database server, is a combination of integrated software components and an allocation of computational resources, such as memory, a node, and processes on the node for executing the integrated software components on a processor, the combination of the software and computational resources being dedicated to performing a particular function on behalf of one or more clients”},
generate subqueries based on the queries, and execute the subqueries {See Curino, [0031], wherein this reads over “The storage 110 of the computing system 106 also includes a query planner component 132 configured to generate query execution plans for the analytical queries.  A query execution plan for a given query includes tasks.  A task can be a subquery that operates on a set of inputs.  Further, a set of inputs for a task can include data partition(s) and/or output(s) from other task(s).”}. 
Curino is directed to the invention of geo-scale analytics with bandwidth and regulatory constraints.  The combination of Curino and Hess fails to expressly disclose a system “wherein the first data intake and query system and the second data intake and query system each independently receive queries other than the query.”  
Hu is directed to the invention of relational database organization for sharding.  Specifically, Hu discloses “[e]ach node in a multi-node database system hosts a database server” and “[a] server, such as a database server, is a combination of integrated software components and an allocation of computational resources, such as memory, a node, and processes on the node for executing the integrated software components on a processor, the combination of the software and computational resources being dedicated to performing a particular function on behalf of one or more clients.”  See Hu, [0188].  Wherein Hu discloses a multi-node database system wherein each node hosts a database server, it would have been obvious to one of ordinary skill in the art that each of the nodes could functionally receive queries other than the query.  Furthermore, it would have been obvious to one of ordinary skill in the art to improve the prior art of Curino with that of Hu for the predictable result of processing the queries and subqueries of Curino via the plurality of nodes provided by Hu.
As per dependent claim 8, Curino, in combination with Hess, Fokoue, and Hu, discloses:
The method of claim 1, wherein the first data intake and query system and the second data intake and query system each include one or more search heads {See Curino, [0032], wherein this reads over “More particularly, the query control component 128 is configured to receive an analytical query 130 to be executed over distributed data in data partitions stored in the plurality of data centers 102-104.”} and one or more indexers {See Hu, [0065], wherein this reads over “Examples of database objects include tables, indexes, and code modules which may be executed by database system”}.

Allowable Subject Matter
Claims 3, 9-11, 13, 16-18, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments with respect to claim(s) rejections under 35 U.S.C. 103 have been considered but are moot because Applicant’s arguments do not rely on the newly-cited prior art combination provided in response to Applicant’s Amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL KIM whose telephone number is (571)272-2737. The examiner can normally be reached Monday-Friday, 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Neveen Abel-Jalil can be reached on (571) 270-0474. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Paul Kim/
Examiner
Art Unit 2152




/PK/